DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 4/14/2022, amended claims 1-3, 7, and 13-14, cancelled claims 5-6 and 9-12, and new claim 15 are acknowledged. Claims 1-4, 7-8, and 13-15 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as amended recites the limitation “selector conductors” in line 12 and “the selector conductors” in lines 24-25. It is unclear if these “selector conductors” are meant to refer to the same structural elements as the previously recited “selective conductors”, or a separate and additional structure. Thus, the scope of the claim is indeterminate. It is noted Applicant’s specification as originally filed does not appear to describe any “selector conductors”. Thus, if the “selector conductors” are meant to refer to a separate and additional structure than the “selective conductors”, a rejection under 35 U.S.C. 112(a) may apply instead.
	Moreover, claim 1 recites “a first selective conductor portion comprising a first set of selective conductors and a second set of selective conductors” and “a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors”. It is unclear how the second set of selective conductors can be part of both the first and second selective conductor portions. That is, it is not clear from the claim language whether the second set of selective conductors is a part of a) the first selective conductor portion, b) the second selective conductor portion, c) both the first selective conductor portion and the second selective conductor portion, and/or some combination of a), b), and c). Thus, there is ambiguity as to what is included and/or excluded by the limitation and the scope of the claim is indeterminate.
	Claim 2 recites the limitation “the energy applied through the selector conductors comprises resistive electrical energy for a heat increase that moves the actuator conductors”. It is unclear whether the recitation of “the actuator conductors” refers to a) the first set of actuator conductors, b) the second set of actuator conductors, c) both the first set of actuator conductors and the second set of actuator conductors, and/or some combination of a), b), and c). Thus, there is ambiguity as to what is included and/or excluded by the limitation and the scope of the claim is indeterminate.
	Claims 3-4 and 7-8 are rejected based on their dependence from independent claim 1.
	Claim 13 as amended recites the limitation “a first selective conductor portion comprising a first set of selective conductors and a second set of selective conductors” and “a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and having the second set of selective conductors”. It is unclear how the second set of selective conductors can be part of both the first and second selective conductor portions. That is, it is not clear from the claim language whether the second set of selective conductors is a part of a) the first selective conductor portion, b) the second selective conductor portion, c) both the first selective conductor portion and the second selective conductor portion, and/or some combination of a), b), and c). Thus, there is ambiguity as to what is included and/or excluded by the limitation and the scope of the claim is indeterminate.
	Claim 14 is rejected based on its dependence from independent claim 13.
	Claim 15 recites the limitation “selector conductors” in lines 9-10 and “the selector conductors” in lines 19-20. It is unclear if these “selector conductors” are meant to refer to the same structural elements as the previously recited “selective conductors”, or a separate and additional structure. Thus, the scope of the claim is indeterminate. It is noted Applicant’s specification as originally filed does not appear to describe any “selector conductors”. Thus, if the “selector conductors” are meant to refer to a separate and additional structure than the “selective conductors”, a rejection under 35 U.S.C. 112(a) may apply instead.
	Moreover, claim 15 recites “a first selective conductor portion comprising a first set of selective conductors and a second set of selective conductors” and “a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors”. It is unclear how the second set of selective conductors can be part of both the first and second selective conductor portions. That is, it is not clear from the claim language whether the second set of selective conductors is a part of a) the first selective conductor portion, b) the second selective conductor portion, c) both the first selective conductor portion and the second selective conductor portion, and/or some combination of a), b), and c). Thus, there is ambiguity as to what is included and/or excluded by the limitation and the scope of the claim is indeterminate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 13, and 15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent No. 10,960,182 B2).

	Regarding claim 1, Kim et al. discloses a programmable medical wire system, comprising: 
a programmable wire assembly, comprising: 
a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); 
a first selective conductor portion comprising a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28);
a first actuator portion comprising a first set of actuator conductors (112d) electrically coupled to the core conductor and the first set of selective conductors, the first set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on actuation by energy applied through selector conductors electrically coupled to the first set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28);
a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d);
a second actuator portion disposed at a different longitudinal position than the first actuator portion and configured to control movement of the programmable wire assembly independently of the first actuator portion, the second actuator portion comprising a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the core conductor and the second set of selective conductors, the second set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on energy applied through the selector conductors electrically coupled to the second set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).
	Regarding claim 2, Kim et al. discloses the energy applied through the selector conductors comprises resistive electrical energy for a heat increase that moves the actuator conductors (see col. 12, lines 38-54).
	Regarding claim 4, Kim et al. discloses a power supply (300) and a controller (400) electrically coupled to the programmable wire assembly (see Figure 6 and col. 14, line 29-col. 15, line 6).
	Regarding claim 7, Kim et al. discloses the programmable wire assembly comprises at least one equipment portion (112e, 114, 117) comprising one or more attachments electrically coupled to one or more selective conductors and configured to obtain medical data from use of the programmable wire assembly (see Figures 12 and 14-15 and col. 19, lines 6-35 and col. 20, lines 27-53).
	Regarding claim 13, Kim et al. discloses a method of using a programmable medical wire system, the system having a programmable wire assembly with a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); a first selective conductor portion having a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28); a first actuator portion having a first set of actuator conductors (112d) electrically coupled to the core conductor and the first set of selective conductors (see Figure 5 and col. 14, lines 1-28); a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and having the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d), and a second actuator portion disposed at a different longitudinal position than the first actuator portion and having a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the core conductor and the second set of selective conductors (see Figure 5 and col. 14, lines 1-28), the method comprising:
	energizing at least one selective conductor of the first set of selective conductors to actuate at least one actuator conductor of the first set of actuator conductors in the first actuator portion to change the shape of the actuator conductor in a programmed manner based on an amount of energy provided by the selective conductor (see Figure 5 and col. 12, lines 38-54 and col. 14, lines 1-28);
energizing at least one selective conductor of the second set of selective conductors to actuate at least one actuator conductor of the second set of actuator conductors in the second actuator portion to change the shape of the actuator conductor in a programmed manner based on an amount of energy provided by the selective conductor in the second set of selective conductors (see Figure 5 and col. 12, lines 38-54 and col. 14, lines 1-28); and
controlling movement of the programmable wire assembly in the first actuator portion independently of controlling movement of the programmable wire assembly in the second actuator portion (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).
Regarding claim 15, Kim et al. discloses a programmable medical wire system, comprising: 
a programmable wire assembly, comprising: 
a core conductor (139B) (see Figure 29 and col. 30, lines 37-64); 
a first selective conductor portion comprising a first set of selective conductors (130d) and a second set of selective conductors (130a, 130b, 130c) (see Figure 5 and col. 14, lines 1-28); 
a first actuator portion comprising a first set of actuator conductors (112d) electrically coupled to first set of selective conductors, the first set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on actuation by thermal resistive energy applied through selector conductors electrically coupled to the first set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28); 
a second selective conductor portion at a different longitudinal position along the programmable wire assembly than the first actuator portion and comprising the second set of selective conductors (see Figure 5 – selective conductors 130a, 130b, 130c extend distally beyond the longitudinal position of the set of actuator conductors 112d and the selective conductor 130d); and 
a second actuator portion disposed at a different longitudinal position than the first actuator portion and configured to control movement of the programmable wire assembly independently of the first actuator portion, the second actuator portion comprising a second set of actuator conductors (112a, 112b, 112c) electrically coupled to the second set of selective conductors, the second set of actuator conductors being programmed to move toward a predetermined shape (see Figures 3 and 30) based on thermal resistive energy applied through the selector conductors electrically coupled to the second set of actuator conductors (see Figure 5 and col. 12, lines 38-54 and col. 13, line 55-col. 14, line 28).   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, further in view of Zhang et al. (US Patent No. 9,370,640 B2) (previously cited).

Regarding claim 3, it is noted Kim et al. does not specifically teach the programmable wire assembly comprises a peripheral layer of a plurality of selective conductors surrounding a layer of a plurality of actuator conductors that are selectively insulated from the core conductor, wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape. However, Zhang et al. teaches a programmable wire assembly comprises a peripheral layer of a plurality of selective conductors (210) surrounding a layer of a plurality of actuator conductors (230) that are selectively insulated from the core conductor (810, 220), wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape (see Figures 4, 6, and 8 and col. 7, line 42-col. 8, line 12 and col. 9, line 60-col. 10, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable wire assembly of Kim et al. to include a peripheral layer of a plurality of selective conductors surrounding a layer of a plurality of actuator conductors that are selectively insulated from the core conductor, wherein two or more of the actuator conductors are programmed to bend toward the predetermined shape, as disclosed in Zhang et al., so as to allow the wire assembly to be steered to different places by applying different potential voltages or to change the rigidity of the wire assembly or a portion thereof (see Zhang et al.: col. 8, lines 4-12).

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, further in view of Kornkven Volk et al. (US Patent No. 7,766,896 B2) (previously cited).

Regarding claim 8, it is noted Kim et al. does not specifically teach at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor. However, Kornkven Volk et al. teaches at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor (see Figures 17a-b and col. 13, lines 42-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable wire assembly of Kim et al. to include at least one of the actuator conductors comprises a twist conductor configured to twist along a longitudinal axis of the twist conductor, as disclosed in Kornkven Volk et al., so as to achieve net rotation of the actuator conductor when actuated to allow a physician to steer a tip of the wire assembly around its axis (see Kornkven Volk et al.: col. 13, lines 56-61).
Regarding claim 14, it is noted Kim et al. does not specifically teach the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor. However, Kornkven Volk et al. teaches the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor (see Figures 17a-b and col. 13, lines 42-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. to include the actuator conductor comprises a twist conductor and the method further comprises: energizing a selective conductor coupled to the twist conductor; and causing the twist conductor to change shape by twisting along a length of the twist conductor, as disclosed in Kornkven Volk et al., so as to achieve net rotation of the actuator conductor when actuated to allow a physician to steer a tip of the wire assembly around its axis (see Kornkven Volk et al.: col. 13, lines 56-61).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791